Citation Nr: 0638785	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-39 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
including as secondary to service-connected chronic low back 
strain.

2.  Entitlement to an effective date earlier than July 18, 
1990, for the grant of service connection for chronic low 
back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980, and March 1981 to August 1981.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In connection with his current appeal, the veteran was 
scheduled for a personal hearing before a Veterans Law Judge 
in Washington, D.C., but failed to appear.  Thus, the case 
will be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d).  



FINDINGS OF FACT

1.  Recent medical assessments indicated chronic neck pain 
without any indication of underlying pathology.   

2.  A December 1994 rating decision, which effectuated an 
October 1994 Board grant of service connection for low back 
strain, assigned an initial 10 percent evaluation effective 
July 18, 1990, and the veteran did not file a notice of 
disagreement therefrom to initiate an appeal.



CONCLUSIONS OF LAW

1.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).  

2.  A December 1994 rating decision, which assigned an 
effective date of July 18, 1990, for the assignment of a 10 
percent evaluation low back strain, is final.   38 U.S.C.A. 
§ 7105 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

It is noted at the outset that when the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Thus, this decision need not address the VCAA in relation to 
the appeal regarding an effective date earlier than June 18, 
1990, for the grant of service connection for low back 
strain, because as shown below the appeal is denied as a 
matter of law.    

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished March 
and May 2004 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claim considered below.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The March 2004 letter provided the legal 
standards for direct and secondary service connection, 
including information that either theory required evidence of 
a current disability.  Though the veteran has not received 
notification addressing a disability rating and effective 
date for a claim of service connection, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), it is noted that the 
veteran has not been prejudiced because the denial below 
renders any downstream issue moot.  

The veteran received VCAA notification prior to the rating 
decision on appeal.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  It is further recognized that in order to be 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), a VCAA notice must also request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim; this "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the principle underlying the "fourth element" has 
been fulfilled by the March 2004 letter as it stated the 
following:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In terms of evidentiary development, the RO noted in the 
March 2004 letter that the veteran had identified private 
treatment records, and that he should continue to identify 
any other evidence that the RO could obtain.  Thus, the RO 
obtained treatment records from Peterson Clinic.  Also, VA 
treatment records from 2001 to 2004 were added to the file 
(Portland VA Medical Center records from the mid-1990s were 
also added, but these concern treatment for schizophrenia).  
In April 2004, the veteran underwent VA examination.  
Additional assessment is not necessary because the record 
does not show that the veteran suffers from a current chronic 
neck disability.  See 38 C.F.R. § 3.159(c)(4)(A).  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained. Therefore, no further assistance to the 
veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Service connection

A review of the record shows that the preponderance of the 
evidence is against the claim.  

The veteran's service medical records are silent for any 
complaints regarding the neck.  An August 1981 separation 
examination rendered a normal clinical evaluation, including 
neck and spine.  

In a January 2004 filing, the veteran asserted that his back 
had been progressively worsening.  Also, he had pain in the 
entire spinal column that included his neck.  In connection 
with the claim, the RO obtained private treatment records 
from Peterson Clinic.  In October 2003, the veteran had 
complained of "neck pain x 2 year"-objective findings 
included full range of motion of neck, and no crepitance or 
deformity appreciated.  The veteran denied pain to palpation 
and movement.  The plan was improvement in posture.  In 
February 2004, the veteran had been doing some exercises, but 
his neck was still a little sore.  The assessment was chronic 
neck pain, stable.  

VA treatment records from June 2001 to April 2003 showed 
medical management of the veteran's schizophrenia.  

In April 2004, the veteran underwent a VA examination, and 
noted that a claims file had not been provided for review.  A 
radiology report concerning the veteran's cervical spine 
rendered an impression of unremarkable study.  The veteran 
reported that his back was stiff down from his neck to his 
coccyx.  He also was most concerned about the pain at the 
base of the neck and between the shoulder blades, and he 
believed that his chronic back stiffness and neck problems 
were related to his military injury.  The veteran believed 
that he had been given a prescription for Flexeril for his 
neck area by his private care physician.  

Physical assessment demonstrated a free painless range of 
motion of the neck to include 55 degrees forward flexion, 55 
degrees extension, 45 degrees bilateral lateral flexion, and 
80 degrees bilateral rotation without complaints of pain.  
The examiner's diagnosis was low back condition (lumbosacral 
strain with mild degenerative changes).  The examiner advised 
the veteran that if he believed his neck and entire back 
stiffness was a complication of his lower back injury in 
service, then he should talk to his representative to file a 
claim.  

A June 2004 VA treatment record noted that the veteran was 
seeking a DMV handicap letter, and assessment found that the 
veteran's low back pain was mild.  In September 2004, the 
veteran stated that he had ongoing low back pain.  The 
impression was low back pain, likely myofacial in nature.  

VA law and regulations provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  

In this case, according to private records and the VA 
examination, the veteran has not been diagnosed with a 
cervical spine disability-rather, all objective indications 
note full range of motion.  Moreover, at the April 2004 VA 
examination, the veteran was free from pain on motion.  It is 
noted that although the April 2004 VA examiner did not 
apparently have access to the veteran's claims file, the 
Board finds that because the prominent issue is whether the 
veteran currently suffers from a neck disability and because 
the April 2004 VA examination report directly addressed that 
matter, it may be considered for that purpose.  Thus, the VA 
examination report is utilized to determine, when viewed with 
the other evidence of record, whether a competent 
professional found a current disability when considering 
objective findings in combination with subjective complaints.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(standing for the proposition that the Board must exclusively 
rely upon competent medical evidence from a qualified 
professional for a determinative issue relating to a medical 
question).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  Here, the only 
assessment of record concerning the veteran's neck notes 
chronic pain (as found in private records from Peterson 
Clinic), and in the absence of a diagnosis of underlying 
disease or pathology, chronic pain is not subject to service 
connection (the VA examiner also determined that clinical 
findings in combination with subjective complaints had not 
warranted a diagnosis).  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999) (recognizing that in order to establish 
entitlement to service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  

As the preponderance of the evidence is against a claim of 
service connection for a neck disability, the benefit of the 
doubt doctrine is not for application.  Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).    

Earlier effective date

As explained below, the veteran's request for an earlier 
effective date was not timely and properly raised according 
to recent caselaw, and the appeal must be denied.   

In October 1994, the Board granted service connection for low 
back strain.  A December 1994 rating decision effectuated the 
allowance and assigned a 10 percent disability rating 
effective July 18, 1990, the date of the reopened claim of 
service connection.  In February 1995, the veteran notifed VA 
that his address had changed, and in May 1995, the veteran's 
representative filed a claim for an increased rating.    

As such, a review of the record shows that the veteran did 
not file a notice of disagreement from the December 1994 
rating concerning the July 18, 1990, effective date for the 
grant of service connection.  Consequently, the December 1994 
rating decision became final.  38 U.S.C.A. § 7105. 

In March 2004, the veteran filed a statement in which he 
sought a retroactive payment for his service-connected low 
back disability.  The July 2004 rating decision on appeal 
denied an effective date earlier than July 18, 1990, noting 
that the December 1994 rating decision granting service 
connection had become final.  

Although the veteran is now advancing a claim for an earlier 
effective date concerning an initial 10 percent rating for 
low back strain, the Court has made it clear that there can 
be no freestanding claim for an earlier effective date 
because to allow such a claim would be contrary to the 
principle of finality set forth in 38 U.S.C.A. § 7105.  Rudd 
v. Nicholson, 20 Vet. App. 296, 300 (2006).  In other words, 
applicable law afforded the veteran a one year period after 
notice of the December 1994 decision to appeal from the 
effective date assigned by that decision.  Because the 
veteran did not file a timely notice of disagreement to 
initiate an appeal, the finality of the effective date 
precludes an attempt to now claim an earlier effective date 
on grounds other than clear and unmistakable error.

Thus, the appeal must be denied as a matter of law.  






ORDER

The appeal concerning an effective date earlier than July 18, 
1990, is denied.  


Service connection for a neck disability, including as 
secondary to service-connected low back strain, is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


